PD-0499-15
                                                IN   THE
                                COURT    OF    CRIMINAL         APPEALS
                                         AUSTIN,          TEXAS



                                       FRANCES R, FORD,                               ^Uftl UJ- CRWHNAt APPRl_<J
                                                      Appellant pro se,
                                                                                              MAY 01 2015
                                                    -v-




                                   THE    STATE       OF       TEXAS                   Abel Acosfra, Clerf'
                                                      Appellee.



                   From the Fourth Court of Appeals of Texas
                                   No. 04-14-00025-CR                                           HLED IN
                                                                                     COURT OF CRIMINAL APPEALS
                        Trial Court Cause No. 2011-CR-2986                                    "^' ^120*5
                The Honorable 227th Judicial District Court                              A.    ,A
                                                                                         Abel Acosta, Clerk
                                   Bexar County,               Texas



                       MOTION    FOR    EXTENSION          OF   TIME    TO   FILE
          APPELLANT'S      PRO SE       PETITION          FOR    DISCRETIONARY      REVIEW




     Appellant          FRANCES     R.        FORD, pro se, respectfully moves this

Court     for      a    90-day     extension              of    time under Rule 10.5(b)(3),

Tex.R.App.Pro.,           to     file     her        pro se petition for discretionary

review.      Appellant          submits        the        following       facts     relied on       to

support the need for this extension of time:

     A.      The       Fourth     Judicial           District          Court of Appeals of San

Antonio,        Texas,     affirmed           Appellant's          judgement        of conviction

on   April       1,     2015.     Ford        v..    State, (No. 04-14-00025-CR, April

1, 2015)(Unpublished).

     B.      Appellate counsel did not file a rehearing or en banc.
      C         Appellant's         current           deadline          for   filing   her petition

for discretionary review is May 2, 2015.



      D.        Appellant requests a 90-day extension of time.


      E.        Appellant did not receive notice of the Court of Appeals'

affirmation            until mid-April. Due to her current indigent status,

Appellant          cannot       afford          retained           counsel     to   assist her with

the       preparation          of    a        petition           for    discretionary review, and

will proceed pro se.

                This   additional              time       request        is   necessary because of

the limited time restraints of the use of the prison law library,

and the extension of time is necessary to conduct further caselaw

and       statutory          research          to     support the claims for review urged

in the petition for discretionary review.

                This    request          is     not        for     the purpose of delay, but is

based on legitimate grounds.


       F.       This    is     Appellant's                first        request for an extension of

time.       A     90-day       extension            is      not unreasonable due to the fact

that        Appellant         is    serving           a     LIFE       sentence, and the need for

the       additional          time will serve to assist in submitting a proper

petition for discretionary review.

       This       extension         will        not        create a hardship or prejudice to

the State          or the Court[s].




                                                          (2)
                                              Prayer


       Appellant     respectfully             prays     the   Court to grant the above

request        for   extension        of time and enter an order extending the

time     for     90-days       to     file     a petition for discretionary review

in     this    cause,        making     the     petition due on or before July 31,

2015.


       Appellant      further prays for any other relief the Court deems

relevant to the disposition of this Motion.




                                                      Respectfully submitted,




                                                               . Ford, Appei;
                                                      TDCJ-CID # 1916749/Crain Unit
                                                      1401 State School Rd.,
                                                      Gatesville, TX 76599




                                Certificate       of    Service



       I hereby certify I have mailed a copy of the foregoing Motion

for     Extension       of     Time     to the parties for the State by placing

a copy in the U.S. Postal service, on this the 22nd day of April,

2015, first-class postage prepaid.




                                                      nranc.es R-   Ford,   Appellant




                                                (3)